DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive. To benefit the Applicant, arguments will be discussed below.
On pages 6-9 of the remarks, Applicant alleges that " ... Anderson are silent regarding a variable gain feedforward providing a stabilization gain based on a gain adjustment value...". The Examiner respectfully disagrees with Applicants position.
In response to applicant’s argument that there is no teaching the examiner recognizes that ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole. See MPEP § 2111 - § 2116.01
In this case, Anderson clearly states in multiple location in the disclosure (see Anderson [ ¶0015, lines 10-16], for example) that the primary purpose of the invention is a force control system (100) may be used for dynamic testing of a component or system, such as a test object (124). Some examples of the testing of the test object (124) include cyclic testing and fatigue testing. The force control system (100) may include a command controller (102) and an actuator (122) for exerting force upon the test object (124).
The previous rejection explained why a person having ordinary skill in the art would reasonably have expected that Anderson teaches a gain calculation device and a variable gain feedback device. Claim 1 recites, “…a gain calculation device coupled to the control system, wherein the gain calculation 
Anderson discloses (see, ¶0023, lines 1-5) that a gain adjustment block (110) determines an output value. “The error value (108) may be received by the gain adjustment block 110. As seen in FIG. 1, the gain adjustment block 110 includes a gain adjustment value 112”.
Claim 1 further recites, “….a variable gain feedforward device coupled to the gain calculation device and to the control system…”.
Anderson further discloses (see, ¶0018, lines 1-5) “the command controller 102, the summing junction 106, the gain adjustment block 110, the forward loop filter 116, the signal conditioning block 130, the feed forward block 134, the (CCC) block 146, and the VGFF block 160 may refer to, or be part of an electronic circuit”. In addition the gain adjustment block includes a gain array 168 and a multiplier 172, where the gain array 168 may receive two inputs, namely a profile number 164 and a profile row 166. The gain array 168 may include a plurality of rows 563a-563n and a plurality of columns 565a-565n, where n may represent any number. Each row 563a-563n may represent a load exerted by the actuators 122 (FIG. 2) during various test procedures.
After having considered all of applicants arguments, the arguments are not found to be convincing and for these reason the rejection of claims 1-20 stand.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2018/0157221).

    PNG
    media_image1.png
    537
    742
    media_image1.png
    Greyscale
Regarding claims 1, 12, 18 and 20, Anderson discloses a fatigue test apparatus to repeatedly apply force to an article under test, the fatigue test apparatus comprising: a control system (100) configured to receive, during a first iteration of a fatigue test of an article (124) under test (¶0015, lines 10-12), a command signal (104) corresponding to a particular test step of the fatigue test;  generate, based on the command signal (104) and during the first iteration, a test output signal to cause a force to be applied to the article under test (¶0021, lines 2-4); and generate an error signal (108) associated with the particular test step during the first iteration (¶0022, lines 1-5); a gain calculation device (168) coupled to the control system (100), wherein the gain calculation device is configured to generate, based on the error signal (108), a gain adjustment value (110) associated with the particular test step (¶0017, lines 7-10); and a variable gain feedforward device (160) coupled to the gain calculation device (Fig. 1) and to the control system (100), wherein the variable gain feedforward device (160) being configured to provide, during a second iteration “VGFF block 160 may include a gain array 168 and a multiplier 172” of the fatigue test and based on the gain adjustment value, a stabilization gain to the control system “gain output 170 is a predetermined value selected from the gain array 168”.

    PNG
    media_image2.png
    242
    428
    media_image2.png
    Greyscale
Regarding claims 2 and 12, Anderson further discloses wherein the gain calculation device (168) being further configured to determine, during the first iteration, a first value (Ga1) corresponding to the gain adjustment value (Fig 5). 
Regarding claims 3 and 13, Anderson further discloses wherein the gain calculation device (168) being further configured to determine a second value (Ga2) during the second iteration “Each row 563a-563n may represent a unique load exerted by the actuators 122” and based on application of the stabilization gain to the control system during the second iteration “gain output 170 is a predetermined value selected from the gain array 168”, and wherein the gain calculation device is further configured to sum the first value and the second value to generate a second gain adjustment value during the second iteration “each of the values may be summed together in order to generate the CCC output 154”.
Regarding claims 4 and 12, Anderson further discloses wherein the variable gain feedforward device (160) being further configured to adjust the stabilization gain “gain output 170 is a predetermined value selected from the gain array 168”, during a third iteration of the particular test step, based on the second gain adjustment value (Fig. 5).
Regarding claims 5, 13 and 19, Anderson further an actuator (122), wherein the test output signal is configured to cause the actuator (122) to apply the force to the article (124) under test to achieve a target deformation of the article under test (¶0020, lines 1-4), and wherein the error signal (108) indicates a deviation between a measured deformation of the article under test (124) and the target deformation “The error value 108 takes into account any discrepancies within the force control system 100 and the higher frequency components of the feedback load signal 132”.
Regarding claims 6, 14 and 20, Anderson further discloses wherein the stabilization gain is selected to cause a second deviation between the target deformation and a second measured deformation of the article under test associated with the particular test step during the second iteration to be less than the deviation associated with the particular test step during the first iteration “the gain output 170 is a predetermined value selected from the gain array 168”.
Regarding claims 7 and 15, Anderson further discloses wherein the gain calculation device (168) is further configured to receive multiple samples of the error signal (108) and to determine a running sum value associated with the multiple sample “each of the values may be summed together in order to generate the CCC output 154”.
Regarding claims 8 and 16, Anderson further discloses wherein the gain calculation device (168) further configured to divide the running sum value by a duration value associated with the error signal to determine a weighted error sum value “the single gain multiplier 152 may be applied to the sum of the individual coefficients 310 of each row 320
Regarding claims 9 and 17, Anderson further wherein the gain calculation device (168) further configured to scale the weighted error sum value to determine the gain adjustment value “The sum of the coefficients 310 of a single row 340 of the matrix 300 represent the total load experienced by each particular actuator 122 (e.g., in FIG. 3 the total load by actuator 5”.
Regarding claim 10, Anderson further discloses a memory configured to store a lookup table “VGFF block 160 may be microprocessor-based such as a computer having a at least one processor, memory (RAM and/or ROM)”, wherein the variable gain feedforward device is further configured to store the gain adjustment value in the lookup table during the first iteration and to retrieve the gain adjustment value from the lookup table during the second iteration.
Regarding claim 11, Anderson further discloses wherein the error signal corresponds to an overshoot condition or an undershoot condition detected by the control system “Moreover, if an observed actuator 122 generates a particular error 108 based on a selected gain value from the gain array 168, then a user may simply increase or decrease the gain value in the gain array 168 for a particular row 563 and a particular column 565 in order to reduce the error 108”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855